Case o-ly-/é2e25c-reg Voc loy Filed O//is/cO Entered Of/iLoiz0 L4iclice

york | Department of
STATE | Taxation and Finance

BANKRUPTCY UNIT
July 8, 2020 , BS we
or
United States Bankruptcy Court m = £52
Eastern District of New York <> ®oe,
Long Island Federal Courthouse Co SGRE
290 Federal Plaza zy U *E<
Central Islip, NY 11722 ei oe
us wo
co

Re: Claim withdrawal for Petland Discounts, Inc.
Docket #: 19-72292
Dear Sir/Madam:
New York State Department of Taxation and Finance is withdrawing the claim# 112-3 amended
pre-petition proof of claim in the amount of $1,071,682.19 with a statement date of August 26,
2019. There is no surviving pre-petition period proof of claim.

If you have any questions, please contact the Bankruptcy Unit at (518) 457-3160.

Sincerely,

R. Herzog
TSS 1

R -\e en.
Muy)

 

PO Box 5300, Albany NY 12205 | (518) 457-3160 | www.tax.ny.gov
